Citation Nr: 0006917	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
the cause of the veteran's death as a result of VA treatment.

3.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1950.  He died on May [redacted], 1992, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1992 
and March 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The claim of entitlement to survivors' and dependents' 
educational assistance under 38 U.S.C.A., Chapter 35, will be 
addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1992; his Certificate of 
Death lists widespread malignant metastatic carcinoma as the 
immediate cause of death, with transitional carcinoma of the 
urinary bladder listed as an underlying cause; also, a May 
1992 autopsy report lists emphysema as a contributing factor 
to the veteran's death.

2.  At the time of the veteran's death, service connection 
was in effect for a right femur disorder and a lumbar spine 
disorder, both evaluated as 20 percent disabling.

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disability.

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any incident of VA 
treatment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to DIC under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the cause of the veteran's death 
as a result of VA treatment is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

As a preliminary matter, the Board observes that the veteran 
died on May [redacted], 1992 at the age of 63.  His Certificate of 
Death lists widespread malignant metastatic carcinoma as the 
immediate cause of death, with transitional carcinoma of the 
urinary bladder listed as an underlying cause of death.  An 
autopsy was performed.  At the time of the veteran's death, 
service connection was in effect for status post fracture of 
the right femur, with shortening and degenerative arthritis 
of the right hip; and chronic lumbar strain, with 
degenerative arthritis.  Both disabilities were evaluated at 
the 20 percent rate.

The veteran's service medical records are entirely negative 
for any malignant tumors or respiratory disabilities.  The 
first evidence of record of either disability is from April 
1996; chest x-rays from that date revealed small and ill-
defined nodules in both lungs, with old granulomatous disease 
that was noted to possibly represent metastatic disease, 
while a bone scan report from that date contains a 
provisional diagnosis of a bladder tumor.  The veteran 
subsequently underwent a radical cystectomy in May 1986.  
Repeat chest x-rays, from April 1987, revealed old 
granulomatous disease, with no evidence of lung cancer noted, 
and subsequent chest x-rays, from 1989, revealed no active 
lung disease.

The veteran died during a May 1992 hospitalization at a VA 
facility.  He was admitted for evaluation of elevated liver 
function tests, weight loss, fatigue, and hoarseness.  An 
ultrasound revealed left hepatic lobe enlargement, while a 
computerized tomography (CT) scan revealed multiple lung and 
hepatic masses.  There was prominent mediastinal and 
abdominal lymphadenopathy.  While the veteran tolerated a 
tracheostomy without any complications, he subsequently 
suffered cardiac arrest.  The hospital report indicates that 
the veteran was believed to have metastatic transitional cell 
carcinoma of the bladder, with metastases throughout the 
abdominal cavity, the chest, and the mediastinum.  

An autopsy of the veteran was conducted in May 1992, and the 
report of this autopsy confirms that widespread cancer was 
the cause of his death.  Also, emphysema was listed as a 
contributory cause of death.  However, the examining 
pathologists did not comment on the etiology of these 
diseases in relation to the veteran's military service, his 
service-connected disabilities, or the quality of care he 
received from VA treatment providers.

The claims file includes a June 1993 statement from a VA 
doctor, who, upon a review of the veteran's medical records, 
found no evidence of carelessness, an accident, negligence, 
lack of proper skill, or error of judgment in regard to the 
care provided to the veteran by the VA.  Similarly, in a July 
1993 statement, a VA nurse found no evidence of neglect by VA 
treatment providers.

II.  Analysis

A.  Entitlement to service connection for the cause of the 
veteran's death

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); see also 38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (regarding the grant of entitlement 
to service connection for disabilities incurred or aggravated 
as a result of a service-connected disability).  Service 
connection may also be granted in cases where certain chronic 
diseases, including malignant tumors, are manifested to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1999).  

Additionally, entitlement to service connection for the cause 
of a veteran's death is warranted when a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  See 
38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312 (1999).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b) (1999).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

The Board observes that the appellant has alleged that the 
cause of the veteran's death was related to his reported 
exposure to ionizing radiation during the occupation of 
Japan.  The regulatory provisions regarding diseases specific 
to radiation-exposed veterans require that the veteran have 
been involved in one of the following radiation-risk 
activities: (i) onsite participation in a test involving the 
atmospheric detonation of a nuclear device (specific tests 
are listed in 38 C.F.R. § 3.309(d)(3)(v) (1999)); (ii) the 
occupation of Hiroshima or Nagasaki in Japan by United States 
forces between August 6, 1945 and July 1, 1946; or (iii) 
internment as a prisoner of war in Japan during World War II, 
resulting in an opportunity for exposure to ionizing 
radiation similar to that of United States troops occupying 
Hiroshima or Nagasaki.  38 C.F.R. § 3.309(d)(3)(ii) (1999).  

In this regard, the Board observes that the RO obtained 
military records from the National Personnel Records Center, 
which did not confirm the veteran's participation in a 
radiation-risk activity.  In a November 1995 letter to the 
RO, the National Archives indicated that the decklogs of non-
capital class ships, such as those that the veteran served on 
during service, could be obtained for a fee.  In a February 
1996 Supplemental Statement of the Case, the RO informed the 
appellant that, in view of the fee charged, it was her 
responsibility to obtain such records.  There is no 
indication from the claims file that such records have been 
obtained to date.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the regulatory provisions for 
radiation-related diseases are not for application in this 
case, and the appellant's claim of entitlement to service 
connection for the cause of the veteran's death will be 
addressed on a direct service connection basis.

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Board has reviewed the evidence described above but finds 
that the claims file contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and either service or a service-connected 
disability.  In other words, there is no evidence linking the 
immediate and underlying causes of the veteran's death to any 
incident of service or to his service-connected right femur 
and lumbar spine disabilities.  There is also no evidence of 
cancer within one year following the veteran's separation 
from service.

Indeed, the lay contentions of the appellant and her 
daughter, as indicated during a September 1995 VA hearing, 
constitute the only evidence of record suggesting a nexus 
between the cause of the veteran's death and either service 
or a service-connected disability.  The Board does not doubt 
the sincerity of the beliefs articulated by the appellant and 
her daughter and is empathetic with them in view of the death 
of the veteran.  However, as the appellant and her daughter 
are lay persons not shown to possess the medical training and 
expertise necessary to render an opinion regarding medical 
causation, their contentions, alone, are insufficient to 
render this claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is well grounded.  Since this claim is 
not well grounded, the VA has no further duty to assist the 
appellant in developing the record to support her claim.  See 
Epps v. Gober, 126 F.3d at 1467-68 ("there is nothing in the 
text of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim").

B.  Entitlement to DIC for the cause of the veteran's death 
under 
38 U.S.C.A. § 1151

As noted above, entitlement to service connection for the 
cause of a veteran's death is warranted where a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  
Alternatively, when a veteran suffers additional disability 
or death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, 
compensation is payable in the same manner as if such 
disability, aggravation, or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, 
as here, a claimant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  As indicated above, 
a well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App at 81.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to her claim, and the claim 
must be denied.  Epps v. Gober, 126 F.3d at 1468-69.

In the case at hand, the Board observes that, during a 
September 1995 VA hearing, the appellant and her daughter 
argued that the failure of VA treatment providers to diagnose 
and treat the veteran's cancer in a timely manner contributed 
substantially to his death.  The Board has reviewed the 
records described above so as to determine whether there is 
any evidence supporting these contentions, but the claims 
file contains no competent medical evidence establishing any 
relationship between the cause of the veteran's death and any 
aspect of the treatment he received from VA treatment 
providers.  

Indeed, the statements of the appellant and her daughter 
constitute the only evidence of record suggesting a nexus 
between the cause of the veteran's death and VA treatment.  
The Board does not doubt the sincerity of the beliefs 
articulated by the appellant and her daughter regarding the 
quality of the treatment that the veteran received from the 
VA.  Again, however, these individuals have not been shown to 
possess the medical training and expertise necessary to 
render a competent opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95; see also 
Robinette v. Brown, 8 Vet. App. at 77.
 
Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to DIC for the cause of the veteran's 
death under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) is 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68.

C.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO in the 
appealed rating decision.  The RO denied the appellant's 
claims on their merits, while the Board has concluded that 
the claims are not well grounded.  However, the United States 
Court of Appeals for Veterans Claims has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant "solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996). 

Moreover, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claims well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the appellant of the evidence 
required to complete her application for the claimed 
benefits.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

A well-grounded claim not having been submitted, entitlement 
to DIC under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
the cause of the veteran's death as a result of VA treatment 
is denied.


REMAND

The Board observes that the appellant's claim of entitlement 
to survivors' and dependents' educational assistance under 38 
U.S.C.A., Chapter 35, has not been listed as a specific issue 
in any of the rating decisions that have been issued 
subsequent to the veteran's death, although a July 1992 
rating decision, which addressed only the issue of 
entitlement to service connection for the cause of the 
veteran's death, contains a notation to the effect that basic 
eligibility to Chapter 35 benefits had not been established.  
This issue was subsequently addressed in an August 1999 
Supplemental Statement of the Case, which set forth the 
appellant's rights and responsibilities with regard to issues 
not previously addressed in a Statement of the Case.  The 
appellant did not respond to this Supplemental Statement of 
the Case until the RO's receipt of her representative's VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case), dated in December 1999.

Recently, the United States Court of Appeals for Veterans 
Claims held that the determination of the timeliness of a 
Notice of Disagreement is an appealable issue for which the 
claimant must be offered an opportunity to submit additional 
evidence or argument.  See generally Marsh v. West, 11 Vet. 
App. 468 (1998).  The Board interprets Marsh as indicating 
that, similarly, the issue of the timeliness of a Substantive 
Appeal should not be adjudicated by the Board prior to giving 
the claimant an opportunity to submit additional evidence or 
argument.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case addressing the 
issue of entitlement to survivors' and 
dependents' educational assistance under 
38 U.S.C.A., Chapter 35.  This 
Supplemental Statement of the Case should 
include an analysis of whether the 
appellant submitted a timely Substantive 
Appeal regarding this issue.  Following 
the issuance of this Supplemental 
Statement of the Case, the appellant 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
adjudication in accordance with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the appellant until she is so notified 
by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

